Citation Nr: 1222965	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  10-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension (to include as secondary to service-connected type II diabetes mellitus).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to July 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.    

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim.  The Board finds that further development of the record is necessary to comply with VA's duties to notify and assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).   

The Veteran seeks service connection for hypertension; his theory of entitlement is that his hypertension was caused or aggravated by his service-connected diabetes mellitus.  He reported that hypertension was first diagnosed in 1987 and that although diabetes mellitus was not diagnosed until 2009, he was told that he was borderline diabetic throughout the 1980's and 90's.  The RO secured VA outpatient treatment records, but private treatment records for hypertension (coinciding with the diagnosis in 1987, and treatment since) have not been secured.  

Additionally, the Veteran has not had a VA examination; the Board finds that further medical guidance is needed; the "low threshold" standard as to when an examination to secure a nexus opinion is required is met; and development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, the Veteran should be afforded VCAA compliant notice regarding his claim of secondary service connection. 

The case is REMANDED for the following:

1.  The RO should send the Veteran VCAA compliant notice of what evidence is needed to substantiate his claim of service connection for hypertension as secondary to service-connected diabetes mellitus.  

2.  The RO take appropriate action to obtain copies of complete clinical records of all VA treatment the Veteran has received for hypertension and diabetes from January 2010 to the present.  

The RO should also ask the Veteran to identify all providers of any private evaluation and/or treatment he received for hypertension and diabetes mellitus, and to submit the releases necessary for VA to secure records of such private treatment/evaluations.  Of particular interest are complete treatment records from his diagnosis of hypertension in 1987 and treatment for hypertension from 1987 to the present.  

The RO should take appropriate action to request the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

3.  The RO should then arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of his hypertension (to include whether it was caused or aggravated by diabetes mellitus).  The examiner must review the Veteran's claims file in conjunction with the examination.  Any indicated tests or studies must be completed.  

Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following: 

a)  Is it is at least as likely as not (a 50% or greater probability) that the Veteran's hypertension was manifested during the Veteran's active duty service or is otherwise related to such service? 

b)  Is it is at least as likely as not (a 50% or greater probability) that the Veteran's hypertension is proximately due to or caused by his diabetes mellitus?

c)  Is it is at least as likely as not (a 50% or greater probability) that the Veteran's hypertension has been aggravated (a permanent increase in severity beyond the natural progress of the disease) by his diabetes mellitus?

The examiner must explain the reasoning for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.

4.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

